Citation Nr: 0014620	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation benefits for pulmonary 
fibrosis, pursuant to 38 U.S.C.A. § 1151 (West 1991).

2.  Entitlement to a disability evaluation in excess of 30 
percent for coronary artery dissection and/or occlusion, with 
myocardial infarction by enzymes.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a history of an unstable sternum, post coronary 
artery bypass grafting, with continued complaints of pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.

In a January 1998 decision, the Board remanded the issues 
noted on the title page of this decision to the RO for 
additional development of the record.  A review of the record 
reflects that the requested development has been completed to 
the extent possible.  Thus, the case has now been returned to 
the Board for appellate consideration.

The Board notes that in an April 2000 written argument to the 
Board, the veteran's representative stated that service 
connection should be considered for gastroesophageal reflux 
disease and anxiety pursuant to 38 C.F.R. § 3.310 (1999).  
These issues have not been addressed by the agency of 
original jurisdiction; therefore, they are referred to the RO 
for appropriate action.  




FINDINGS OF FACT

1.  Competent medical evidence of a nexus between pulmonary 
fibrosis and the coronary artery bypass grafting at a VA 
Medical Center in January 1987, or any of the events which 
occurred during the January 1987 admission, has not been 
presented.

2.  The rating criteria in regard to coronary artery disease 
effective prior to January 12, 1998 are most favorable to the 
veteran's claim.

3.  The veteran's service-connected coronary artery 
dissection and/or occlusion with myocardial infarction by 
enzymes is manifested by stable angina, functional class III.

4.  Competent medical evidence of severe or moderately severe 
impairment of the muscles of respiration due to the January 
1987 coronary artery bypass grafting procedure has not been 
presented.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation benefits for 
pulmonary fibrosis pursuant to 38 U.S.C.A. § 1151 is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A 100 percent evaluation is warranted for coronary artery 
dissection and/or occlusion, with myocardial infarction by 
enzymes.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.22, 4.104, Diagnostic Code 7005 (1995).  

3.  The criteria for an evaluation in excess of 10 percent 
for a history of an unstable sternum, post coronary artery 
bypass grafting, with continued complaints of pain, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5321 (1999); 
38 C.F.R. § 4.118, Diagnostic Code 7804, 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the relevant evidence of record reflects that in 
December 1986, the veteran underwent cardiac catheterization 
at a VA medical facility.  A relevant diagnosis of coronary 
artery disease with 70 percent right circumflex occlusion was 
noted.  Mild chronic obstructive pulmonary disease was also 
assessed in a December 1986 VA treatment record.  A VA 
discharge summary dated in January 1987 reflects the veteran 
underwent coronary artery bypass grafting.  The discharge 
summary notes the veteran had a stormy postoperative course 
requiring fluid resuscitation and pressor support.  It was 
also noted that postoperative cardiac enzymes were consistent 
with myocardial infarction.  

In a May 1987 rating decision, the RO granted entitlement to 
non-service-connected pension benefits.  Entitlement to non-
service-connected pension benefits was subsequently 
discontinued when the veteran returned to work. 

A VA radiology report of the chest dated January 3, 1987 
reflects an impression of no interstitial or alveolar edema.  
Evidence of an interstitial process, which had not progressed 
when compared with radiographs dated back to 1982, was also 
noted.  A VA radiology report of the chest dated January 10, 
1987 reflects an impression of status post coronary artery 
bypass graft with diffuse parenchymal opacification 
consistent with either pulmonary edema secondary to left-
sided failure or bilateral pneumonia or early adult 
respiratory distress syndrome.  A January 12, 1987 VA 
radiology report reflects an impression of right pleural 
effusion and extravascular pulmonary fluid.  A VA radiology 
report of the chest dated January 29, 1987 reflects 
impressions of status post median sternotomy for a coronary 
artery bypass graft with interval improved congestive heart 
failure, several mid thoracic vertebral body compression 
fractures, and old granulomatous disease.  

A VA clinical note dated in January 1987 notes the veteran 
had consented for angioplasty and understood the risks and 
expected possible benefits.  A history of unstable angina in 
July 1986 with catheterization in September 1986 and 
recatheterization in December 1986 was also noted.  Cardiac 
risk factors were noted as smoking and a positive family 
history.  Post-operative treatment records reflect 
intermittent shortness of breath.  A January 14, 1987 
notation reflects that oxygen was ordered at 50 percent, but 
the veteran would not keep his mask on.  The records also 
reflect complaints by the veteran that the oxygen was hurting 
his lungs.  Orders for continued aggressive pulmonary toilet 
are noted.  

VA clinical records dated in February 1987 note the veteran 
complained of continued sternal pain and occasional sternal 
click.  A relevant assessment of an unstable sternum was 
noted.

A March 1987 VA clinical record notes the veteran had done 
very well from a cardiac standpoint at very mild levels of 
activity.  It was noted that he had returned to work at a 
desk job.  The veteran reported no syncope, near syncope, 
paroxysmal nocturnal dyspnea, orthopnea, anginal-type chest 
pain, or palpitations.

A June 1988 clinical record reflects complaints of sharp pain 
at the upper sternum.

An April 1990 statement from Dr. R. S., a private physician, 
reflects the veteran had a history of hypertension, 
hyperlipidemia, and arrhythmias of the heart.  It was also 
noted that since the January 1987 open heart bypass surgery, 
he had continued to have arrhythmias and numerous episodes of 
anginal pain on a daily basis.  The physician reported the 
veteran also manifested symptoms of congestive heart failure.  
He noted the veteran's general health had declined in the 
past two years.  It was also noted that he suffered from 
increased anginal pain upon physical exercise and that any 
exertion distressed his heart and aggravated his pain.  

A June 1990 statement from Dr. R. S. notes that the veteran's 
most recent office visits in May and June 1990 showed 
exacerbated symptoms and a gradual decline in his general 
health status.  

In an August 1990 rating decision, the RO granted entitlement 
to non-service-connected pension benefits effective June 
1990.

In an April 1991 letter to the veteran's brother, Dr. T. T., 
a VA physician, reported that in January 1987 a second 
balloon dilation was attempted because of the veteran's 
recurrent bouts of chest pain.  This dilation was 
unsuccessful and complicated by an acute inferior wall 
infarct.  The physician noted that cardiac arrest did not 
occur.  The veteran was immediately taken to the operating 
room and coronary artery bypass surgery was performed.  The 
surgery was complicated by a superficial wound infection, but 
there was no evidence of infection of the breastbone or 
structures within the chest cavity.  The physician noted that 
in March 1990, the veteran began complaining about increasing 
shortness of breath and had been using home oxygen for 
several months.  He was evaluated by pulmonary specialists 
and found to have severe lung disease of unknown cause.  The 
physician opined that he was unable to establish a 
relationship between the veteran's lung disease and the 
balloon dilation of the coronary artery or between the lung 
disease and the coronary artery bypass surgery.  

A VA discharge summary dated in March 1995 reflects 
complaints of daily angina, relieved by increasing home 
oxygen, and pain with rest and exertion.  The veteran was 
admitted to rule out a myocardial infarction.  Treatment with 
nitroglycerine and morphine was noted.  A submax stress test 
revealed increased shortness of breath and fatigue without 
chest pain.  A subsequent exercise treadmill test was 
ordered.  

VA clinical records dated in May 1995 note severe pulmonary 
fibrosis.  A non-Q wave myocardial infarction in March 1995 
complicated by post myocardial infarction angina was noted.  
The veteran was also found to have a thrombus in the right 
coronary artery saphenous vein bypass graft.  The veteran was 
anti-coagulated.  The record notes that after discharge the 
veteran reported only one episode of angina, which was 
relieved by nitroglycerine.  It was also noted the veteran 
had been hospitalized in April 1995 and had undergone cardiac 
catheterization.

In a July 1995 rating decision, the RO denied entitlement to 
compensation for severe pulmonary fibrosis under the 
provisions of 38 U.S.C.A. § 1151; granted entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
coronary artery dissection and/or occlusion with myocardial 
infarction by enzymes, evaluated as 30 percent disabling; and 
granted entitlement to compensation under 38 U.S.C.A. § 1151 
for an unstable sternum, evaluated as 10 percent disabling.  

At his December 1995 RO hearing, the veteran stated his 
contention that his lung damage, specifically pulmonary 
fibrosis, was caused by the heart bypass graft surgery.  The 
veteran read from nursing notes dated in January 1987 showing 
what he characterized as poor lung functioning and complaints 
of the oxygen freezing his lungs.  The veteran testified that 
he did have some calcium spots on his lungs when he was 
discharged from service in 1956.  In regard to his coronary 
artery dissection and myocardial infarction, the veteran 
testified that he was entitled to a higher evaluation because 
he was unable to work as a result of the two myocardial 
infarctions and muscle damage to his heart.  He reported 
episodes of angina almost daily, even when lying down, and 
arrhythmia over the last three months.  He stated his angina 
was relieved with nitroglycerine.  The veteran reported that 
his sternum pain prevented him from lifting, pushing, or 
pulling.  He testified that he was not currently taking any 
medication for his sternum.  At his hearing, the veteran 
submitted copies of some of his VA hospital treatment 
records.

In May 1996, the veteran submitted treatise evidence 
regarding pulmonary fibrosis.  The veteran highlighted a 
portion of the treatise stating that "[s]ometimes the insult 
leading to fibrosis may be. . .therapy with unavoidable high 
partial pressures of oxygen.  This will superimpose a new 
acute injury on a lung in the process of repair."  The 
veteran has also highlighted other portions of the treatise 
evidence stating that "[h]igh concentrations of inspired 
oxygen can be injurious to the lung, causing an acute 
inflammatory process and leading to pulmonary fibrosis.  The 
treatise evidence also states in part that "[a]lthough the 
list of specific causes of diffuse fibrosis is long. . ., in 
approximately 50 % of cases the cause is unknown."

A VA hospital discharge summary dated in July 1996 reflects 
the veteran presented with complaints of increased frequency 
of chest pains and chest pain at rest.  It was noted the 
veteran underwent a cardiac catheterization, which showed no 
change from July 1995, with a 50 percent narrowing but no 
clot in the graft.  The veteran was instructed that his rest 
angina was most likely not due to his heart, but due to 
stress or gastroesophageal reflux.  The veteran was 
discharged in stable condition with no limitations to 
physical activity.

At his August 1997 hearing before a member of the Board, the 
veteran stated that during his January 1987 hospitalization, 
he complained that the oxygen being administered to him was 
freezing his lungs. The veteran testified that his treatment 
records reflect administration of oxygen at high rates of 
flow.  In regard to his coronary artery dissection and/or 
occlusion, the veteran testified that he had suffered two 
myocardial infarctions since the January 1987 surgery, 
experienced arrhythmias of the heart, and was recently 
diagnosed with a heart murmur and unstable angina attacks.  
In regard to his unstable sternum, the veteran testified that 
he had been on medication constantly for the last four months 
for pain.  

A VA discharge summary dated in October 1997 reflects the 
veteran presented with left axillary aching pain, radiating 
to the left arm, without relief by nitroglycerine.  The 
records reflect that an acute myocardial infarction was ruled 
out by enzymes and electrocardiogram studies.  It was noted 
the veteran's chest pain continued for greater than 24 hours 
with only partial relief from heparin and nitroglycerin.  The 
veteran's chest pain gradually resolved with time.  It was 
noted the veteran had an increased white blood cell count.  
He had no symptoms or signs of any infection.  The veteran 
was discharged home in very stable condition.  A relevant 
medical history of pulmonary fibrosis requiring home oxygen, 
etiology unknown, and chronic obstructive pulmonary disease 
was noted.  

A subsequent VA discharge summary dated from October to 
November 1997 reflects the veteran underwent catheterization, 
which revealed patent vessels with the exception of his right 
coronary artery, which had 100 percent occlusion.  The 
veteran was treated with ReoPro intravenously and 
anticoagulant therapy.  Electrocardiogram studies showed a 
small area of reversible ischemia at the apex and a fixed 
defect in the inferior wall.  The ischemia was managed with 
medication.  A past medical history of idiopathic pulmonary 
fibrosis and chronic pain secondary to a sternotomy infection 
was noted.  The veteran was discharged home in stable 
condition and free of chest pain.  

A VA discharge summary dated in March 1998 reflects the 
veteran experienced chest pains on the nights when he took 
aspirin, but not when taking Coumadin.  It was also noted 
that the veteran had a history of gastroesophageal reflux 
disease and anxiety, making a diagnosis of angina much less 
likely.  Discharge diagnoses of chest pain, history of 
coronary artery disease, idiopathic pulmonary fibrosis, 
chronic chest wall pain secondary to sternotomy, 
gastroesophageal reflux disease, hyperlipidemia, 
hypertension, degenerative joint disease, and anxiety were 
noted.  

A March 1998 VA pulmonary function report reflects complaints 
of occasional sternal discomfort when supine, slightly more 
easily fatigued but not more shortness of breath.  The report 
notes forced expiratory volume in one second (FEV1) of 2.75 
and forced vital capacity (FVC) of 3.68.  An assessment of 
stable idiopathic pulmonary fibrosis with unchanged oxygen 
needs, adequate oxygenation with supplemental oxygen, and 
diffusion capacity of carbon monoxide slightly increased was 
noted.

A VA treatment record dated in March 1998 reflects the 
veteran continued to have anginal symptoms three to four 
times per week with two to three episodes a month occurring 
at rest.  It was noted the veteran received immediate relief 
with nitroglycerine.  It was also noted the veteran had 
significant dyspnea on exertion.  The record reflects the 
veteran's coronary status had improved slightly in the last 
six months, possibly in relation to a significant weight 
loss, and his pulmonary status had improved as well.  

A VA compensation and pension report dated in January 1999, 
reflects a history of the veteran's medical treatment since 
1987.  The VA physician opined that the veteran's angina 
related to coronary artery disease was stable and his 
substernal nocturnal pain was not related to angina, but 
aggravation of his gastroesophageal reflux disease symptoms 
due to aspirin.  The physician further opined that he had 
reviewed the discharge summary from January 1987 and the 
pulmonary function tests available from 1990 to the present.  
He opined that it seemed unlikely to him that the events that 
occurred during the January 1987 admission had any 
relationship to the veteran's underlying chronic pulmonary 
disease.  

Upon VA medical examination dated in May 1999, the veteran 
complained of anterior chest pain with radiation to the left 
arm occurring approximately six times per week and relieved 
by two nitroglycerin tablets.  The duration of these episodes 
of chest pain was noted as 10 to 25 minutes.  The veteran 
also complained of nocturnal chest pain on an average of four 
to five times per month.  It was noted that he was on 
continuous oxygen at three liters per minute on the basis of 
a chronic obstructive pulmonary disease problem.  The daytime 
chest pain was described as precipitated by exertion with as 
much as one flight of stairs or 100 feet of walking on level 
ground.  Swelling of the ankles and feet at times was also 
noted.  The veteran also complained of chest pain in the mid-
sternal region since the bypass graft procedure in 1987.  
This was described as a continuous aching aggravated by 
lifting, pulling, or bending.  Physical examination revealed 
no dyspnea or cough at rest, moderate tenderness on palpation 
in the mid area of the sternum, and no peripheral edema, 
clubbing, or cyanosis.  The carotid pulses were palpable with 
no bruit audible.  The lungs revealed fine crackles at the 
right base, but no basilar moist rales.  There was no 
abnormal mobility of the sternum.  An assessment of ischemic 
heart disease with single vessel stenosis (right coronary 
artery) and stable angina, functional class III, and anterior 
chest pain, residual from the previous post coronary bypass 
sternal infection, and chronic pulmonary disease was noted.  
The examiner noted there was no clinical evidence of 
congestive heart failure and no evidence problem of cardiac 
arrhythmia.  It was also noted that a chest x-ray in March 
1999 revealed a postmedian sternotomy.  The heart size and 
mediastinal structures were within normal limits.  

In a September 1999 addendum to the May 1999 VA examination 
report, it was noted that the clinical record included a 
stress test report and echocardiogram report.  The stress 
test dated in November 1997 gave a METs (metabolic 
equivalents) value of 8 with termination of the test due to 
achievement of the target heart rate.  It was also noted that 
the Cardiac Clinic's review evaluation dated in March 1998 
noted an ejection fraction of 60 percent based on a November 
1997 echocardiogram.

Analysis

Pulmonary Fibrosis Claim

The veteran contends that he incurred a pulmonary disorder, 
or the aggravation of a pulmonary disorder, as a result of 
coronary artery bypass grafting at a VA medical facility in 
January 1987.  He asserts that his post-operative treatment 
records demonstrate that he had a build-up of fluid in the 
lungs, problems with shortness of breath, and a low blood 
oxygen count.  He notes that he was given high flow unheated 
oxygen for several days, which burned his lungs.  He states 
that the only time he had complained of lung problems prior 
to the surgery had been during a 1986 bout of bronchitis.  

Pursuant to 38 U.S.C.A. § 1151, where it is determined that 
there is additional disability resulting from a disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, 
examination, or medical or surgical treatment, compensation 
will be payable for such additional disability.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358 (1999).

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  See 
38 C.F.R. § 3.358(a).  

In determining whether the additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, examination, or medical or surgical 
treatment, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, examination, or medical or 
surgical treatment.  Third, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  See 38 C.F.R. 
§ 3.385(b).

At the time the veteran filed his claim for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).  Nevertheless, that amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the veteran filed 
his claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOCGPREC No. 40-97 (December 31, 
1997).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to compensation under 
38 U.S.C.A. § 1151 for pulmonary fibrosis is not warranted.  

The Board is cognizant of the January 1987 medical treatment 
records reflecting orders for continued aggressive pulmonary 
toilet and the veteran's complaints of oxygen freezing his 
lungs, as well as nursing notations that the he did not keep 
his mask on.  However, the record is silent for competent 
medical evidence of a nexus between pulmonary fibrosis and 
the coronary artery bypass grafting at a VA Medical Center in 
January 1987, or any event which occurred during that 
admission.  The veteran's claim is supported solely by his 
own contentions and the treatise evidence submitted in May 
1996.  The medical treatise evidence discusses pulmonary 
fibrosis and its possible causes, one of which may sometimes 
be high concentrations of inspired oxygen.  The treatise 
evidence also states in part that "[a]lthough the list of 
specific causes of diffuse fibrosis is long. . ., in 
approximately 50 % of cases the cause is unknown."  The 
Court has held that treatise evidence containing generic 
statements regarding a "possible link" does not satisfy the 
nexus element of a well-grounded claim.  See Sacks v. West, 
11 Vet. App. 314, 316-17 (1998).  

Additionally, although the veteran has vigorously and 
adamantly argued that the use of oxygen caused his pulmonary 
fibrosis, the Court has made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  The record does not reflect that the 
veteran possesses any medical expertise.  Consequently, his 
lay assertions that his pulmonary condition was caused by the 
January 1987 coronary artery bypass grafting procedure and 
subsequent oxygen treatment is neither competent nor 
probative of the issue in question.  While the veteran is 
competent to testify regarding the events that are alleged to 
have occurred during his hospitalization, he is not competent 
to diagnose the etiology of his own pulmonary condition.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 
5 Vet. App. at 93.  

The Board notes for the sake of argument that even assuming 
the treatise evidence was sufficient to render the claim well 
grounded, the evidence of record is overwhelmingly against 
the veteran's claim.  Dr. T. T. opined in April 1991, that he 
was unable to establish a relationship between the veteran's 
lung disease and the coronary artery bypass grafting or the 
balloon dilation of the coronary artery.  Additionally, the 
January 1999 VA examiner opined that after reviewing the 
discharge summary from January 1987 and the pulmonary 
function tests available from 1990 to the present, it seemed 
unlikely that the events occurring during the January 1987 
admission had any relationship to the veteran's underlying 
chronic pulmonary disease.  Furthermore, mild chronic 
obstructive pulmonary disease was assessed in a December 1986 
VA treatment record, and the medical records consistently 
describe the veteran's pulmonary fibrosis as idiopathic.  

Accordingly, in the absence of competent medical evidence of 
a nexus between pulmonary fibrosis and the coronary artery 
bypass grafting at a VA Medical Center in January 1987, or 
any of the events which occurred during the January 1987 
admission, the claim is not well grounded and must be denied.

INCREASED RATING CLAIMS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).


Coronary Artery Dissection and/or Occlusion

Pursuant to 38 C.F.R. § 4.20 (1999), when a disability is not 
found within the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  The veteran's 
service-connected disability, coronary artery dissection 
and/or occlusion, with myocardial infarction by enzymes, has 
been rated as analogous to coronary artery disease.

The rating criteria for coronary artery disease 
(arteriosclerotic heart disease) were revised effective 
January 12, 1998.  The Court has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Under the criteria effective prior to January 12, 1998, a 30 
percent evaluation is warranted for coronary artery disease 
following typical coronary occlusion or thrombosis, or with a 
history of substantiated anginal attack with ordinary manual 
labor feasible.  A 60 percent evaluation contemplates 
coronary artery disease following a typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks with more than light 
manual labor not feasible.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1995).

A 100 percent evaluation is warranted during and for 6 months 
following an acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  A 100 percent 
evaluation is also warranted after 6 months with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or with more than sedentary employment 
precluded.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1995).

Under the criteria effective January 12, 1998, a 30 percent 
evaluation is warranted for documented coronary artery 
disease resulting in a workload of greater than 5 METs but 
not greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy of dilation on electrocardiogram, echocardiogram, 
or x-ray.  Documented coronary artery disease resulting in 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warrants a 60 
percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1999).

A 100 percent evaluation contemplates documented coronary 
artery disease resulting in chronic congestive heart failure, 
or; a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).  

Following a thorough review of the evidence of record, the 
Board concludes that a 100 percent evaluation is warranted 
for coronary artery disease under the criteria in effect 
prior to January 12, 1998.

The evidence of record reflects notations of multiple 
episodes of daily angina relieved by nitroglycerine in 
clinical records and examination reports dated in 1995, 1996, 
1997, 1998, and 1999.  Upon VA medical examination dated in 
May 1999, the veteran's daytime chest pain was described as 
precipitated by exertion with as much as one flight of stairs 
or 100 feet of walking on level ground.  Additionally, the 
examiner noted a diagnosis of stable angina, functional class 
III, which is indicative of symptoms with less than ordinary 
activity and marked limitation of activity.  See New York 
Heart Association Functional Classification of Cardiac 
Disease (1964).  The Board concludes that this symptomatology 
more nearly approximates to a 100 percent evaluation in that 
it reflects chronic residual findings of angina on moderate 
exertion and preclusion of more than sedentary employment.  
The Board recognizes that in previous rating decisions, the 
RO has deducted one-half of the veteran's rating evaluation 
to reflect the preexisting component of his coronary artery 
disease.  However, as the record is silent for any competent 
medical opinion to that effect, the Board finds no basis upon 
which to reduce the 100 percent evaluation assigned herein.  
In any event, no reduction is in order where the grant is for 
a total rating.  38 C.F.R. § 4.22.

The Board finds that the criteria effective January 12, 1998, 
are less favorable to the veteran in that competent medical 
evidence of chronic congestive heart failure, or a workload 
of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent is warranted for 
a 100 percent evaluation.  The most recent VA examination 
found no clinical evidence of congestive heart failure, a 
METs value of 8, and noted an ejection fraction of 60 percent 
based on a November 1997 echocardiogram.  Thus, the criteria 
in effect prior to January 12, 1998, have been applied in 
this case as they are more favorable to the veteran.

Finally, as the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 392-394 
(1993).

Unstable Sternum

As previously noted, when a disability is not found within 
the rating schedule, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  
The veteran's service-connected unstable sternum is not 
specifically addressed by the rating criteria.  Therefore, it 
has been rated by the RO as analogous to tender and painful 
scars.

Scars that are superficial, tender, and painful on objective 
demonstration warrant a 10 percent evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The criteria do not 
provide for a higher evaluation than 10 percent.  However, 
38 C.F.R. § 4.118, Diagnostic Code 7805, provides that other 
scars will be rated on the limitation of function of the 
affected part.  Limitation of function of the muscles of 
respiration, the thoracic group, is contemplated by 38 C.F.R. 
§ 4.73, Diagnostic Code 5321, which provides that a 10 
percent evaluation is warranted for moderate impairment, and 
a 20 percent evaluation is warranted for severe or moderately 
severe impairment.  An evaluation in excess of 20 percent is 
not contemplated by the rating criteria.

The evidence of record reflects the veteran has complained of 
sternal pain preventing him from lifting, pushing, or 
pulling.  He has also complained of nocturnal chest pain and 
occasional sternal discomfort when supine.  However, upon VA 
examination dated in January 1999, the examiner opined that 
the veteran's substernal nocturnal pain was due to 
aggravation of his gastroesophageal reflux disease symptoms 
due to aspirin intake.  Additionally, the May 1999 VA 
examiner noted only moderate tenderness on palpation in the 
mid area of the sternum and no abnormal mobility of the 
sternum.  

The Board is cognizant that the veteran suffers from sternal 
pain secondary to a sternotomy infection.  However, the 
veteran's recurrent chest pain, characterized as angina, is 
rated in conjunction with his coronary artery dissection 
and/or occlusion, and the record reflects competent medical 
evidence that the veteran's substernal pain is due to 
gastroesophageal reflux disease, for which the veteran is not 
service-connected.  The Board also recognizes that the Court, 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), has held that 
where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  However, Diagnostic Code 5321 is not based upon 
limitation of motion.  Additionally, the veteran's functional 
impairment has already been taken into consideration in the 
assignment of the 10 percent evaluation.  Finally, the record 
is silent for competent medical evidence of severe or 
moderately severe impairment of the muscles of respiration as 
a result of the January 1987 coronary artery bypass grafting.  
Thus, the Board finds no basis upon which to award an 
evaluation higher than the currently assigned 10 percent.



ORDER

Entitlement to compensation benefits for pulmonary fibrosis 
pursuant to 38 U.S.C.A. § 1151 is denied.

A 100 percent evaluation for coronary artery dissection 
and/or occlusion, with myocardial infarction by enzymes, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for a 
history of an unstable sternum, post coronary artery bypass 
grafting, with continued complaints of pain, is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

